ITEMID: 001-104096
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: KOSTJUCENKOVS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Māris Kostjučenkovs, is a Latvian national who was born in 1979. At the time of submitting his complaint he was serving a prison sentence in Daugavpils prison. The Latvian Government (“the Government”) were represented by their Agent, Mrs Inga Reine.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 1 October 2003 the Saldus District Court found the applicant guilty of burglary and sentenced him to six years and six months’ imprisonment. On 6 February 2004 the judgment came into force.
4. According to the applicant, immediately after his arrival at Liepāja prison he met “enemies” who threatened to subject him to ill-treatment throughout his stay at the prison. Without providing further details in his letter sent on 20 August 2004 and received by the Court on 24 August 2004, the applicant alleged that the threats had been carried out on 11 October 2003 when, inter alia, he had refused to cooperate with police investigators.
5. It appears that on 29 December 2003 he complained to the Specialized Public Prosecutor’s Office (“the prosecutor’s office”) and asked to be transferred to special detention facilities in Matīsa prison.
6. The prosecutor’s office forwarded the aforementioned complaint to the Prison Administration, which on 21 January 2004 and 4 February 2004 informed the applicant that his transfer to another prison would be examined after the entry into force of a final judgment in his criminal case. It appears that on 9 February 2004 the applicant received this decision.
7. At a later date the applicant asked the Prison Administration to transfer him to Jelgava prison, and on 22 February 2004 the applicant was transferred there.
8. In response to the Court’s request to specify his complaint concerning ill-treatment in Liepāja prison, on 3 December 2004 the applicant informed the Court, without providing any further details, that in Liepāja prison he had been ill-treated in June 2003, but that he had not retained any documents relating to the matter. He asked the Court to examine only his complaints under Article 6 of the Convention. In a letter received by the Court on 7 March 2005 the applicant alleged, without substantiating his allegations, that he had been ill-treated in Liepāja temporary detention centre, and that on 14 February 2004 his complaint in that regard had been dismissed by the prosecutor’s office.
9. On an unspecified date in cell no. 103 of Jelgava prison the inmates had threatened to sexually assault the applicant because he had cooperated in the past with law-enforcement authorities. He had accordingly been moved to another cell.
10. On 31 August 2004 he had been transferred to a cell which his fellow inmates had refused to share with him. They had asked him to leave. Accordingly, the applicant had refused to stay in the cell, for which he had received a warning from the prison staff, and had been moved to another cell.
11. At a later stage, he had been put into yet another cell, where he had had a dispute with a prison guard. For that incident, he had been punished on 10 February 2005 with fifteen days of solitary confinement.
12. After being punished, the applicant had been moved to another cell which the inmates had refused to share with him. He had then been moved to another cell.
13. In March 2005 he had been transferred to a cell in another part of the prison (division 5). In that cell, another inmate, S., had beaten up the applicant. On 30 March 2005 S. had been punished for that with solitary confinement. The applicant alleged that after having finished his time in solitary confinement, S. had again been put in the same cell as him.
14. On 5 April 2005 the applicant had been on duty in the cell. Other inmates had refused to comply with legitimate requests made by the applicant and had made him leave the cell. The prison officers had refused to transfer him to another cell, even in the event that they had accepted that the other inmates had “attempted to subject him to psychological and physical ill-treatment”. On the same day, the applicant had been punished with solitary confinement for bullying a cellmate.
15. After having been punished in the manner noted above, the applicant had been transferred to cell no. 211 in division 7, where the inmates had allegedly humiliated him and had taken his jacket and shoes.
16. On 10 February 2005 in a complaint to the Office of the Prosecutor the applicant alleged that he had refused to cooperate with investigators, and that one of the officers, K., in Jelgava prison had placed him in cells where the other inmates had physically ill-treated and bullied him.
17. On an unspecified date the applicant complained to the Prison Administration of the fact that he had never been transferred to cells with a peaceful environment. He also complained that he had been continuously transferred from one cell to another without any explanation or justification.
18. In February 2005 a prosecutor visited the applicant and asked the director of the Jelgava Prison to comment on the matter. The director had stated that he had never threatened the applicant, who had himself created problems by attempting to sexually assault fellow inmates. On 17 February 2005 the prosecutor dismissed the applicant’s complaint, noting that the allegations had not been proved and that there had not been any threats to the applicant’s life and health. The decision was subject to appeal. The letter also informed the applicant that the Office of the Prosecutor was not empowered to decide on issues concerning the transfer of prisoners from one prison to another, and that that issue was within the competence of the Prison Administration.
19. On 11 April 2005, after having examined the applicant’s personal file, the director of the Jelgava prison established that the applicant had had conflicts with other inmates “due to illegal activities”, for which it had not been possible to place the applicant either in a cell or in common premises. Accordingly, he proposed that the Prison Administration to transfer the applicant to another prison for safety reasons.
20. On 21 April 2005 the applicant was transferred to Daugavpils prison to serve his prison sentence there.
21. On 27 June 2005, while serving his prison sentence in Daugavpils prison, the applicant complained to the Prison Administration about the warning he had been given by way of administrative punishment on 31 August 2004 in Jelgava prison (see paragraph 10 above).
22. On 5 July and 17 August 2005 the Prison Administration informed the applicant that the administration of Jelgava prison had not violated either any provisions of domestic law or the internal rules of the prison. As to the applicant’s complaint of stolen belongings, the Prison Administration had obtained information from Jelgava prison to the effect that in April 2005, after the applicant’s release from solitary confinement, his belongings had been returned to him, that this had been certified by his signature, and that the applicant had not raised any complaints in that regard.
23. During the applicant’s stay in Jelgava prison, he had violated prison rules five times and he had been punished for having damaged prison property, insulting a prison officer and bullying other prisoners. The applicant had been transferred to another cell seven times.
24. While in Daugavpils prison, the applicant had been transferred several times at the request of his cellmates from one cell to another, as he had been constantly creating conflicts by trying to dominate his cellmates.
25. In September and October 2006 the applicant asked the Prison Administration to transfer him to serve his prison sentence in either of Liepāja or Pārlielupe prisons, arguing that that would allow him to receive visits from his underage daughter more easily and to avoid physical and verbal ill-treatment from other inmates.
26. On 24 October 2006 the request was granted by the Prison Administration and the applicant was transferred to Pārlielupe prison. The decision to transfer referred to the applicant’s conflicts with other inmates and to the fact that he had not been able to receive visits from his relatives.
27. Since 1987 the applicant had been regularly assessed by a psychiatrist owing to minor learning difficulties (viegla garīga atpalicība). In 1995 a forensic medical expert determined that the applicant was legally responsible. He was also excluded from the register of persons suffering from mental diseases. It appears that in prison the applicant was assessed by a psychiatrist and, when necessary, received psychiatric treatment.
28. Per a medical report from Jelgava prison, it appears that on 10 February 2005, before being placed in solitary confinement, the applicant was examined by a doctor at the request of prison officers. The doctor did not observe any injuries to the applicant. The applicant did not require medical assistance whilst in Jelgava prison on any other occasions.
29. On 25 April 2005, after having arrived at Daugavpils prison, the applicant was examined by a prison doctor, who observed that the applicant presented no health complaints or bodily injuries.
30. On 23 September 2006 the applicant asked for medical assistance as he had sustained bodily injuries – namely, two hematomas, which did not in the end require medical treatment. The applicant did not request medical assistance whilst in Daugavpils prison on any other occasions.
31. In October and November 2006 the applicant requested medical assistance whilst in the Central and Pārlielupe prisons, as he had been beaten by other inmates and as a result had sustained facial bruises.
32. The report to the Latvian Government on the visit to Latvia carried out by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment (“the CPT”) from 5 to 12 May 2004 notes the following:
“42. ... As was the case in 2002, a number of allegations were heard in both establishments [Daugavpils Prison and Rīga Central Prison] that prisoners had been threatened by members of the establishments’ Security Departments that they would be placed in cells with inmates prone to violence, if they refused to co-operate with the Security Department (i.e. to act as an informant or to confess to a criminal offence). In the CPT’s view, such practices can easily be described as psychological ill-treatment (see also paragraphs 48 to 50).
No allegations of physical/psychological ill-treatment or verbal abuse by staff were heard at Jelgava Prison.”
33. The relevant provisions of the Code of Criminal Procedure (Latvijas Kriminālprocesa Kodekss), applicable at the material time (in force until 1 October 2005), Criminal Law (Krimināllikums) and Law on the Prosecutor’s Office (Prokuratūras likums) are found in Bazjaks v. Latvia (no. 71572/01, §§ 40-42, 19 October 2010).
